Citation Nr: 0829922	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance pursuant to the provisions of 38 U.S.C. Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 1947 
and he died in February 2004.  The appellant is the veteran's 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant maintains that the veteran's service-connected 
varicose veins of the lower extremities were not available 
for use when the veteran had a coronary bypass graft.  She 
asserts that the lack of availability of those veins resulted 
in acceleration of the veteran's subsequent heart disease and 
contributed to his death.  The appellant has submitted April 
2004 and November 2004 statements from a private physician 
that she adamantly asserts support her contentions.  The 
Board notes that while the private physician's opinions are 
not of the utmost clarity they sufficiently provide for a 
possibility of causation that requires that the VA obtain a 
new medical opinion from a cardiac specialist.

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007), that when adjudicating a claim for dependency 
and indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Based on the Board's preliminary review of the 
claims file, the Board finds that it is required to remand 
this case so that the appellant can be provided with a new 
VCAA notice letter that more fully complies with the Court's 
holding in Hupp.

The appellant should also be advised of the bases for 
assigning effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board notes that the appellant's claim for entitlement to 
Dependents' Educational Assistance is inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of the veteran's death.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Until the issue of the 
cause of the veteran's death is resolved, a determination 
cannot be made on the issue of Dependents' Educational 
Assistance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on the conditions not yet 
service connected.  The appellant should 
also be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, and advised of 
the bases for assigning ratings and 
effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

2.  Send the veteran's claims file to a VA 
cardiology specialist.  The specialist 
should review the veteran's medical 
records including the records from the 
veteran's July 1987 coronary artery bypass 
grafting surgery and the April and 
November 2004 statements from the 
veteran's private physician.  The 
specialist is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the unavailability of the 
veteran's service-connected varicose veins 
for use in the coronary artery bypass 
grafts hastened or otherwise contributed 
to the veteran's death.  Reasons and bases 
for all opinions should be provided.

3.  Upon completion of the above requested 
development reconsider the appellant's 
claims.  If any benefit sought on appeal 
is not granted, the appellant and her 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



